Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 02/17/2021:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “router determination module;” “machine learning (ML) library module” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "116" and "204" have both been used to designate “vehicle engine manager.”  
3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1.	The disclosure is objected to because of the following informalities: the specification describes “vehicle engine manager 116” as a part of “flight path optimization system 100,” in fig. 1, Para [0041-0044], at list as published, and “vehicle engine manager 270” as a part of “memory 204,” in fig. 2, Para [0093], at list as published, which is unclear whether this is the same “vehicle engine manager,” or these are different “vehicle engine managers,” whether the“ vehicle engine manager(s)” is/are software, or firmware, or hardware structure, or which one is which. Clarification and/or appropriate correction is required.

Claim Objections
1.	Claim 18 objected to because of the following informalities: it is recommended to rewrite the last limitation/feature of the claim as the following: … generate thermal draft data identifying that the thermal draft is a favorable thermal draft in response to determine that: a rate at which the aerial vehicle is caused to increase a respective altitude in response to the thermal draft is greater than or equal to an altitude rate threshold, or an amount of electrical power that is caused to be generated by the electrical generator in response to the thermal draft is greater than or equal to a thermal electrical power generation threshold. Appropriate correction is required.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “router determination module;” “machine learning (ML) library module;” “vehicle engine manager” in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim limitations “router determination module;” “machine learning (ML) library module;” “vehicle engine manager,” in claims 17-20, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as being programmed to predict information/data, discard information/data, forecast information/data, determine information/ data, generate information/data, e.g., engine control data and communicate that engine control data, it is unclear to understand, in accordance with the specification, e.g., fig. 1-2, Para [0041-0044, 0093] of the published specification, whether the claimed/specified “modules,” “manager” are structure element(s)/component(s) of a bigger structure(s), or are software, hardware or firmware, which renders the claims indefinite. Clarification is required.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, the “router determination module;” “machine learning (ML) library module” are not shown in the drawings, and the “vehicle engine manager” is designated differently, as reference characters "116," in fig. 1, and as reference character "204," in fig. 2, which renders the claims indefinite. Clarification is required. 
For examination purposes, the examiner will interpret the “module,” “manager” to be and actual unit(s) or similar hardware device(s), such as CPU Control Processing Unit(s); thereby providing structure to the body of the claim.
1.1.2	Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 17, and for failing to cure the deficiencies listed above.
1.1.3	Claims 19-20 recite the limitation "the ML library" in the claim preambles. There is insufficient antecedent basis for this limitation in the claims.
1.1.4	Claim 19 recites the limitation "a respective flight route segment," in the body of the claim, which is unclear whether this is a different  "respective flight route segment," which is claimed in claim 17 that claim 19 depends on, OR this "respective flight route segment" is the same "respective flight route segment," which is claimed in claim 17 that claim 19 depends on, which renders the claim indefinite. Clarification is required.
	For the purpose of this examination, it will be interpreted that the "a respective flight route segment," in claim 19 is the same "respective flight route segment," which is claimed in claim 17 that claim 19 depends on. 
1.1.5	Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected dependent claim 19, and for failing to cure the deficiencies listed above.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-6 and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Sindlinger (US 20190146512A1) in view of LI (CN 109814593A). 
As per claim 1, Sindlinger discloses through the invention (see entire document) a computed implemented method/system (see entire document, particularly fig. 1, Para [0053-0054, 0061]) comprising: 
predicting weather conditions for an aerial vehicle during flight based on weather data (see entire document, particularly fig. 1, Para [0019, 0030, 0042, 0044, 0047, 0049, 0053], claim 7); 
determining flight route segments based on the predicted weather data, wherein the flight route segments include a solar flight route segment  (see entire document, particularly fig. 3, Para [0019-0020, 0025, 0030-0031, 0034-0036, 0083-0085]);
discarding a respective flight route segment of the at least two flight route segments that cause the aerial vehicle to violate a flight constraint (see entire document, particularly fig. 3-6, Para [0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]); 
determining a replacement flight route segment for the respective discarded flight route segment (see entire document, particularly fig. 3-6, Para [0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]); 
generating a flight route for the aerial vehicle based on the replacement flight route segment and at least one remaining flight route segment of the at least two flight route segments (see entire document, particularly fig. 3-6, Para [0019, 0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]). 
Sindlinger does not explicitly disclose through the invention, or is missing determining flight route segments based on the predicted weather data, wherein the flight route segments include a thermal flight route segment. 
However, LI, who is in the same field of endeavor, teaches through the invention, particularly in abstract – teaching a self-heat low-altitude solar unmanned aerial vehicle flight control method: flying height threshold judging module; the climbing mode module, gliding mode module, finding module, spiral mode module; the aircraft starts to heat mode (201) that will close the aircraft engine (202), then reading the heat ascending air flow Kalman filter estimation of the state estimation module (203), a hot air flow of state estimation data that comprises the position coordinate of the heat rising airflow central estimation; up-current intensity, and a rising current of air distribution radius; after the heat ascending air centre as the point of centre (204), after the airplane that enters pointing mode (205), ending the finding mode (206); ensure the solar aircraft that may be able to predict the updraft heat centre by current state data of the location, intensity and distribution, and with the help of the heat ascending air, increasing the potential energy of the airplane, which greatly improves the long aviation characteristic of the whole solar aircraft.
LI, who is in the same field of endeavor, further teaches through the invention, particularly in the last two paragraphs from the bottom on page 3 of 19 – teaching several energy that may be unmanned aerial vehicle acquired in addition to solar, natural environment such as wind energy, heat energy, how to effectively use the natural energy; many unmanned aerial vehicle development direction; in the air, having several heat ascending air caused by ground heat radiation, if the unmanned aerial vehicle by means of ascending air in the air to climbing height, the energy in the gas flow is converted to potential energy stored by itself, so as to save energy; heat calculating method based on extended Kalman filter, which aims to help unmanned aerial vehicle correctly judge air rises in the position and state information of the air flow, and obtaining the height by means of the ascending air stream. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by LI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance high reliability and energy-saving property of a solar altitude unmanned aerial vehicle; to have far flying distance, which can realize the long time cruising task by gliding and finding strategy; to effectively utilize the characteristic of hot rising gas flow, by means of hot rising air flow kinetic energy into potential energy, and further effectively prolong the flying distance of the glider (see entire LI document, particularly the 2nd, 3rd, 4th paragraphs from the bottom of page 5 of 19).

As per claim 2, Sindlinger further discloses through the invention (see entire document) flight route for the aerial vehicle further generated based on at least one user-defined flight route segment of a user defined flight route (see entire document, particularly fig. 1, 3, Para [0071, 0082-0083]).

As per claim 3, Sindlinger further discloses through the invention (see entire document) generating that comprises associating each flight route segment with at least one other flight route segment to provide the flight route for the aerial vehicle (see entire document, particularly fig. 3, Para [0083-0088] – teaching flight paths 310 and 320 each having at least three flight path segments associated with each other within each flight path 310 and 320).

As per claim 4, Sindlinger further discloses through the invention (see entire document) flight route as an optimized flight route that increases a likelihood that the aerial vehicle during the flight is exposed to a solar source (see entire document, particularly fig. 3, Para [0083-0088]).
Sindlinger does not explicitly disclose through the invention, or is missing flight route as an optimized flight route that increases a likelihood that the aerial vehicle during the flight is exposed to a thermal draft. 
However, LI, who is in the same field of endeavor, teaches through the invention, particularly in abstract – teaching a self-heat low-altitude solar unmanned aerial vehicle flight control method: flying height threshold judging module; the climbing mode module, gliding mode module, finding module, spiral mode module; the aircraft starts to heat mode (201) that will close the aircraft engine (202), then reading the heat ascending air flow Kalman filter estimation of the state estimation module (203), a hot air flow of state estimation data that comprises the position coordinate of the heat rising airflow central estimation; up-current intensity, and a rising current of air distribution radius; after the heat ascending air centre as the point of centre (204), after the airplane that enters pointing mode (205), ending the finding mode (206); ensure the solar aircraft that may be able to predict the updraft heat centre by current state data of the location, intensity and distribution, and with the help of the heat ascending air, increasing the potential energy of the airplane, which greatly improves the long aviation characteristic of the whole solar aircraft.
LI, who is in the same field of endeavor, further teaches through the invention, particularly in the last two paragraphs from the bottom on page 3 of 19 – teaching several energy that may be unmanned aerial vehicle acquired in addition to solar, natural environment such as wind energy, heat energy, how to effectively use the natural energy; many unmanned aerial vehicle development direction; in the air, having several heat ascending air caused by ground heat radiation, if the unmanned aerial vehicle by means of ascending air in the air to climbing height, the energy in the gas flow is converted to potential energy stored by itself, so as to save energy; heat calculating method based on extended Kalman filter, which aims to help unmanned aerial vehicle correctly judge air rises in the position and state information of the air flow, and obtaining the height by means of the ascending air stream. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by LI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance high reliability and energy-saving property of a solar altitude unmanned aerial vehicle; to have far flying distance, which can realize the long time cruising task by gliding and finding strategy; to effectively utilize the characteristic of hot rising gas flow, by means of hot rising air flow kinetic energy into potential energy, and further effectively prolong the flying distance of the glider (see entire LI document, particularly the 2nd, 3rd, 4th paragraphs from the bottom of page 5 of 19).

As per claim 5, Sindlinger further discloses through the invention (see entire document) respective flight route segment that is discarded as a first flight route segment (see entire document, particularly fig. 3-6, Para [0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]), and the method further comprising predicting a power consumption of electrical engines of the aerial vehicle during a second flight route segment of the at least two flight route segments (see entire document, particularly fig. 1, 3-6, Para [0018, 0058-0060, 0110]).

As per claim 6, Sindlinger further discloses through the invention (see entire document) discarding the second flight route segment in response to determining that the predicted power consumption of the electrical engines of the aerial vehicle during the second flight route segment is greater than or equal to a power consumption threshold (see entire document, particularly Para [0037-0038, 0055, 0099]).

As per claim 9, Sindlinger further discloses through the invention (see entire document) respective flight route segment that is discarded as a first flight route segment (see entire document, particularly fig. 3-6, Para [0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]), and the method that further comprising predicting a battery depletion rate of a battery of the aerial vehicle during a second flight route segment of the at least two flight route segments (see entire document, particularly fig. 1, 3-6, Para [0018, 0024-0025, 0032, 0037-0038, 0051, 0055, 0058-0060, 0070, 0098, 0110]).

As per claim 10, Sindlinger further discloses through the invention (see entire document) discarding second flight route segment in response to determining that the predicted battery depletion rate of the battery of the aerial vehicle during the second flight route segment is greater than or equal to a battery depletion rate threshold (see entire document, particularly Para [0037-0038, 0055, 0099]).

As per claim 11, Sindlinger further discloses through the invention (see entire document) respective flight route segment that is discarded as a first flight route segment (see entire document, particularly fig. 3-6, Para [0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]), and the method that further comprising predicting a power generation rate of an electrical generator of the aerial vehicle during a second flight route segment of the at least two flight route segments (see entire document, particularly fig. 1, 3-6, Para [0016, 0019, 0037, 0052, 0076]).

As per claim 12, Sindlinger further discloses through the invention (see entire document) discarding second flight route segment in response to determining that the predicted power generation rate of the electrical generator of the aerial vehicle during the second flight route segment is less than or equal to a power generation threshold (see entire document, particularly Para [0037-0038, 0055, 0099]).

2.	Claims 7-8 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sindlinger and LI, further in view of Hubbard (US 20070252035A1).
As per claim 7, Sindlinger further discloses through the invention (see entire document) respective flight route segment that is discarded as a first flight route segment (see entire document, particularly fig. 3-6, Para [0031, 0058-0060, 0070, 0082-0088, 0094, 0096, 0102]).
Sindlinger does not explicitly disclose through the invention, or is missing predicting a fuel burn rate of combustion engines of the aerial vehicle during a second flight route segment of the at least two flight route segments.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in Para [0013, 0018, 0020] – teaching a navigation system for UAVs that uses convective energy in the atmosphere (thermals) to gain altitude and extend vehicle endurance or range without the need for additional fuel; during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

As per claim 8, Sindlinger does not explicitly disclose through the invention, or is missing discarding second flight route segment in response to determining that the predicted fuel burn rate of the combustion engines of the aerial vehicle during the second flight route segment is greater than or equal to a fuel burn rate threshold.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in Para [0013, 0018, 0020] – teaching a navigation system for UAVs that uses convective energy in the atmosphere (thermals) to gain altitude and extend vehicle endurance or range without the need for additional fuel; during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

As per claim 13, Sindlinger does not explicitly disclose through the invention, or is missing generating engine control data for controlling an operational state of at least one combustion and/or electrical engine during each flight route segment of the optimized flight route, wherein the operational state comprises an enabled state and a disabled state; and causing the engine control data to be provided to a vehicle control system of the aerial vehicle to cause the operational state of the at least one combustion and/or electrical engine to be set based on a respective flight route segment of the optimized flight route.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in Para [0018, 0020] – teaching, during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

As per claim 14, Sindlinger does not explicitly disclose through the invention, or is missing causing the aerial vehicle while the aerial vehicle is being maneuvered with respect to the optimized flight route to a destination or to implement a mission to search for a thermal draft by evaluating captured sensor data characterizing an area or a location in an atmosphere; determining that the thermal draft is present at the area or the location in the atmosphere; and causing the aerial vehicle to enter the area or the location in the atmosphere at which the thermal draft is present in response to determining that the flight constraint would not be violated.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in fig. 1, Para [0016-0020] – teaching vehicle 10 that identifies a thermal at a distance from the vehicle; the vehicle's navigation system that then alters its course so that the vehicle will enter the thermal; once the vehicle enters the thermal, the vehicle that autonomously spirals within the thermal, gaining altitude in a soaring maneuver; during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
LI, who is in the same field of endeavor, in turn, teaches through the invention, particularly in abstract – teaching a self-heat low-altitude solar unmanned aerial vehicle flight control method: flying height threshold judging module; the climbing mode module, gliding mode module, finding module, spiral mode module; the aircraft starts to heat mode (201) that will close the aircraft engine (202), then reading the heat ascending air flow Kalman filter estimation of the state estimation module (203), a hot air flow of state estimation data that comprises the position coordinate of the heat rising airflow central estimation; up-current intensity, and a rising current of air distribution radius; after the heat ascending air centre as the point of centre (204), after the airplane that enters pointing mode (205), ending the finding mode (206); ensure the solar aircraft that may be able to predict the updraft heat centre by current state data of the location, intensity and distribution, and with the help of the heat ascending air, increasing the potential energy of the airplane, which greatly improves the long aviation characteristic of the whole solar aircraft.
LI, who is in the same field of endeavor, further teaches through the invention, particularly in the last two paragraphs from the bottom on page 3 of 19 – teaching several energy that may be unmanned aerial vehicle acquired in addition to solar, natural environment such as wind energy, heat energy, how to effectively use the natural energy; many unmanned aerial vehicle development direction; in the air, having several heat ascending air caused by ground heat radiation, if the unmanned aerial vehicle by means of ascending air in the air to climbing height, the energy in the gas flow is converted to potential energy stored by itself, so as to save energy; heat calculating method based on extended Kalman filter, which aims to help unmanned aerial vehicle correctly judge air rises in the position and state information of the air flow, and obtaining the height by means of the ascending air stream. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by LI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance high reliability and energy-saving property of a solar altitude unmanned aerial vehicle; to have far flying distance, which can realize the long time cruising task by gliding and finding strategy; to effectively utilize the characteristic of hot rising gas flow, by means of hot rising air flow kinetic energy into potential energy, and further effectively prolong the flying distance of the glider (see entire LI document, particularly the 2nd, 3rd, 4th paragraphs from the bottom of page 5 of 19).

As per claim 15, Sindlinger does not explicitly disclose through the invention, or is missing evaluating a rate at which the aerial vehicle is caused to increase a respective altitude in response to the thermal draft relative to an altitude rate threshold; and evaluating an amount of electrical power that is caused to be generated by an electrical generator in response to the thermal draft relative to a thermal electrical power generation threshold.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in fig. 1, Para [0016-0020] – teaching vehicle 10 that identifies a thermal at a distance from the vehicle; the vehicle's navigation system that then alters its course so that the vehicle will enter the thermal; once the vehicle enters the thermal, the vehicle that autonomously spirals within the thermal, gaining altitude in a soaring maneuver; during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

As per claim 16, Sindlinger does not explicitly disclose through the invention, or is missing generating thermal draft data identifying that the thermal draft is a favorable thermal draft in response to determining that one of: the rate at which the aerial vehicle is caused to increase the respective altitude is greater than or equal to the altitude rate threshold, and the amount of the electrical power that is caused to be generated by the electrical generator is greater than or equal to the thermal electrical power generation threshold.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in fig. 1, Para [0016-0020] – teaching vehicle 10 that identifies a thermal at a distance from the vehicle; the vehicle's navigation system that then alters its course so that the vehicle will enter the thermal; once the vehicle enters the thermal, the vehicle that autonomously spirals within the thermal, gaining altitude in a soaring maneuver; during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

3.	Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Sindlinger in view of LI, as applied to claims 1-16 above, and further in view of Hubbard (US 20070252035A1).
As per claim 17, in addition to the rejection for clam 1 above, Sindlinger discloses through the invention (see entire document) memory to store machine-readable instructions and data comprising user-defined flight route data characterizing a user-defined flight for an aerial vehicle (see entire document, particularly fig. 1, Para [0053-0054, 0061]); 
one or more processors to access the memory and execute the machine-readable instructions (see entire document, particularly fig. 1, Para [0053-0054, 0061]).
Sindlinger does not explicitly disclose through the invention, or is missing determining flight route segments based on the predicted weather data, wherein the flight route segments include a thermal flight route segment; providing the predicted weather conditions for the aerial vehicle during flight based on current weather data, providing the predicted engine condition based on fuel data characterizing a fuel burn rate of at least one combustion engine of the aerial vehicle and electrical data characterizing a power consumption rate of at least one electrical engine of the aerial vehicle. 
However, LI, who is in the same field of endeavor, teaches through the invention, particularly in abstract – teaching a self-heat low-altitude solar unmanned aerial vehicle flight control method: flying height threshold judging module; the climbing mode module, gliding mode module, finding module, spiral mode module; the aircraft starts to heat mode (201) that will close the aircraft engine (202), then reading the heat ascending air flow Kalman filter estimation of the state estimation module (203), a hot air flow of state estimation data that comprises the position coordinate of the heat rising airflow central estimation; up-current intensity, and a rising current of air distribution radius; after the heat ascending air centre as the point of centre (204), after the airplane that enters pointing mode (205), ending the finding mode (206); ensure the solar aircraft that may be able to predict the updraft heat centre by current state data of the location, intensity and distribution, and with the help of the heat ascending air, increasing the potential energy of the airplane, which greatly improves the long aviation characteristic of the whole solar aircraft.
LI, who is in the same field of endeavor, further teaches through the invention, particularly in the last two paragraphs from the bottom on page 3 of 19 – teaching several energy that may be unmanned aerial vehicle acquired in addition to solar, natural environment such as wind energy, heat energy, how to effectively use the natural energy; many unmanned aerial vehicle development direction; in the air, having several heat ascending air caused by ground heat radiation, if the unmanned aerial vehicle by means of ascending air in the air to climbing height, the energy in the gas flow is converted to potential energy stored by itself, so as to save energy; heat calculating method based on extended Kalman filter, which aims to help unmanned aerial vehicle correctly judge air rises in the position and state information of the air flow, and obtaining the height by means of the ascending air stream. 
Hubbard, who is in the same field of endeavor, in turn, teaches through the invention, particularly in Para [0018] – teaching, during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by LI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance high reliability and energy-saving property of a solar altitude unmanned aerial vehicle; to have far flying distance, which can realize the long time cruising task by gliding and finding strategy; to effectively utilize the characteristic of hot rising gas flow, by means of hot rising air flow kinetic energy into potential energy, and further effectively prolong the flying distance of the glider (see entire LI document, particularly the 2nd, 3rd, 4th paragraphs from the bottom of page 5 of 19); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

As per claim 18, Sindlinger does not explicitly disclose through the invention, or is missing generating engine control data to control an operational state of the at least one combustion and/or electrical engine during each flight route segment of the optimized flight route, wherein the operational state comprises an enabled state and a disabled state, the vehicle engine manager being programmed to communicate the engine control data to a vehicle control system of the aerial vehicle to cause the operational state of the at least one combustion and/or electrical engine to be set based on a respective flight route segment of the optimized flight route; a thermal detector programmed to: evaluate captured sensor data characterizing an area or a location in an atmosphere to detect a thermal draft; cause the aerial vehicle to enter the area or the location in the atmosphere at which the thermal draft is present in response to determining that the flight constraint would not be violated; and generate thermal draft data identifying that the thermal draft is a favorable thermal draft in response to determine that: a rate at which the aerial vehicle is caused to increase a respective altitude in response to the thermal draft is greater than or equal to a altitude rate threshold, or an amount of electrical power that is caused to be generated by the electrical generator in response to the thermal draft is greater than or equal to a thermal electrical power generation threshold.
However, Hubbard, who is in the same field of endeavor, teaches through the invention, particularly in fig. 1, Para [0016-0020] – teaching vehicle 10 that identifies a thermal at a distance from the vehicle; the vehicle's navigation system that then alters its course so that the vehicle will enter the thermal; once the vehicle enters the thermal, the vehicle that autonomously spirals within the thermal, gaining altitude in a soaring maneuver; during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle; once a thermal has been detected and the position determined, the vehicle that may proceed to that energy source to gain altitude and center itself to gain maximum altitude prior to moving onto the next energy waypoint, using minimal fuel in the process; during these maneuvers the navigation system that may not only direct the UAV to the energy source, but keep the UAV heading in the general direction required by the mission. 
LI, who is in the same field of endeavor, in turn, teaches through the invention, particularly in abstract – teaching a self-heat low-altitude solar unmanned aerial vehicle flight control method: flying height threshold judging module; the climbing mode module, gliding mode module, finding module, spiral mode module; the aircraft starts to heat mode (201) that will close the aircraft engine (202), then reading the heat ascending air flow Kalman filter estimation of the state estimation module (203), a hot air flow of state estimation data that comprises the position coordinate of the heat rising airflow central estimation; up-current intensity, and a rising current of air distribution radius; after the heat ascending air centre as the point of centre (204), after the airplane that enters pointing mode (205), ending the finding mode (206); ensure the solar aircraft that may be able to predict the updraft heat centre by current state data of the location, intensity and distribution, and with the help of the heat ascending air, increasing the potential energy of the airplane, which greatly improves the long aviation characteristic of the whole solar aircraft.
LI, who is in the same field of endeavor, further teaches through the invention, particularly in the last two paragraphs from the bottom on page 3 of 19 – teaching several energy that may be unmanned aerial vehicle acquired in addition to solar, natural environment such as wind energy, heat energy, how to effectively use the natural energy; many unmanned aerial vehicle development direction; in the air, having several heat ascending air caused by ground heat radiation, if the unmanned aerial vehicle by means of ascending air in the air to climbing height, the energy in the gas flow is converted to potential energy stored by itself, so as to save energy; heat calculating method based on extended Kalman filter, which aims to help unmanned aerial vehicle correctly judge air rises in the position and state information of the air flow, and obtaining the height by means of the ascending air stream. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by LI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance high reliability and energy-saving property of a solar altitude unmanned aerial vehicle; to have far flying distance, which can realize the long time cruising task by gliding and finding strategy; to effectively utilize the characteristic of hot rising gas flow, by means of hot rising air flow kinetic energy into potential energy, and further effectively prolong the flying distance of the glider (see entire LI document, particularly the 2nd, 3rd, 4th paragraphs from the bottom of page 5 of 19).

As per claim 19, Sindlinger further discloses through the invention (see entire document) training (see entire document, particularly fig. 1, Para [0044-0045, 0047]) to predict the weather conditions for the aerial vehicle during flight based on the current weather data (see entire document, particularly fig. 1, Para [0019, 0030, 0042, 0044, 0047, 0049, 0053], claim 7).
Sindlinger does not explicitly disclose through the invention, or is missing predicting an amount of power consumed by the at least one electrical engine of the aerial vehicle during a respective flight route segment based on the predicted weather conditions and the electrical data; 
predicting a fuel burn rate of the at least one combustion engine of the aerial vehicle during the respective flight route segment based on the predicted weather conditions and the fuel data; 
predicted engine condition that comprises the predicted amount of power consumed by the at least one electrical engine and the predicted fuel burn rate of at least one combustion engine, and the determining of whether to discard the respective flight route segment of the flight route segments is further based on an evaluation of each of the predicted amount of power consumed by the at least one electrical engine and the predicted fuel burn rate of at least one combustion engine relative to a corresponding threshold.
However, LI, who is in the same field of endeavor, teaches through the invention, particularly in abstract – teaching a self-heat low-altitude solar unmanned aerial vehicle flight control method: flying height threshold judging module; the climbing mode module, gliding mode module, finding module, spiral mode module; the aircraft starts to heat mode (201) that will close the aircraft engine (202), then reading the heat ascending air flow Kalman filter estimation of the state estimation module (203), a hot air flow of state estimation data that comprises the position coordinate of the heat rising airflow central estimation; up-current intensity, and a rising current of air distribution radius; after the heat ascending air centre as the point of centre (204), after the airplane that enters pointing mode (205), ending the finding mode (206); ensure the solar aircraft that may be able to predict the updraft heat centre by current state data of the location, intensity and distribution, and with the help of the heat ascending air, increasing the potential energy of the airplane, which greatly improves the long aviation characteristic of the whole solar aircraft.
LI, who is in the same field of endeavor, further teaches through the invention, particularly in the last two paragraphs from the bottom on page 3 of 19 – teaching several energy that may be unmanned aerial vehicle acquired in addition to solar, natural environment such as wind energy, heat energy, how to effectively use the natural energy; many unmanned aerial vehicle development direction; in the air, having several heat ascending air caused by ground heat radiation, if the unmanned aerial vehicle by means of ascending air in the air to climbing height, the energy in the gas flow is converted to potential energy stored by itself, so as to save energy; heat calculating method based on extended Kalman filter, which aims to help unmanned aerial vehicle correctly judge air rises in the position and state information of the air flow, and obtaining the height by means of the ascending air stream. 
Hubbard, who is in the same field of endeavor, in turn, teaches through the invention, particularly in Para [0018] – teaching, during the upward spiral, as an additional fuel-saving measure, the vehicle operated with a reduced throttle or with the motor shut off entirely, depending in part on whether the particular thermal strong enough to support the vehicle without assistance; when atmospheric conditions allow, the UAV that becomes a glider, and makes use of the atmospheric energy to gain altitude while conserving its fuel load; in particular, when the upward velocity of an air mass exceeds the still air descent rate of the vehicle, there may be a net altitude gain without any expenditure of energy on the part of the vehicle. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Sindlinger by incorporating, applying and utilizing the above steps, technique and features as taught by LI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance high reliability and energy-saving property of a solar altitude unmanned aerial vehicle; to have far flying distance, which can realize the long time cruising task by gliding and finding strategy; to effectively utilize the characteristic of hot rising gas flow, by means of hot rising air flow kinetic energy into potential energy, and further effectively prolong the flying distance of the glider (see entire LI document, particularly the 2nd, 3rd, 4th paragraphs from the bottom of page 5 of 19); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Hubbard, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify and make use of convective energy in a fluid medium through which vehicle travels; to use the energy to provide movement through the medium and extend vehicle endurance or range without the need for additional fuel; to detect such energy sources, and to autonomously exploit them for energy gain while conducting a useful mission (see entire Hubbard document, particularly abstract).

As per claim 20, Sindlinger further discloses through the invention (see entire document) training (see entire document, particularly fig. 1, Para [0044-0045, 0047]) to forecast a battery depletion rate of a battery of the aerial vehicle during a second flight route segment based on the predicted weather conditions (see entire document, particularly fig. 1, 3-6, Para [0018, 0024-0025, 0032, 0037-0038, 0051, 0055, 0058-0060, 0070, 0098, 0110]);  
training (see entire document, particularly fig. 1, Para [0044-0045, 0047]) to predict an amount of power that is likely to be generated by an electrical generator of the aerial vehicle during a second flight route segment based on the predicted weather conditions (see entire document, particularly fig. 1, 3-6, Para [0016, 0019, 0037, 0052, 0076]);
discarding the second flight route segment based on an evaluation of one the forecasted battery depletion rate of the battery being greater than or equal to a battery depletion rate threshold (see entire document, particularly Para [0037-0038, 0055, 0099]), and the predicted amount of power being less than or equal to a power generation threshold (see entire document, particularly Para [0037-0038, 0055, 0099]).

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662